     Case 13-24420          Doc 63 Filed 10/05/18 Entered 10/05/18 17:09:55                Desc Main
                                     Document     Page 1 of 2
                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS


In re:
                                                        Chapter 13
JENNY N. LAM,
                                                        Case No. 13-24420

               Debtor(s).                                Judge Carol A Doyle



                                           NOTICE OF FILING

         PLEASE TAKE NOTICE that on October 5, 2018, our office caused to be filed with the Clerk of
 United States Bankruptcy Court for the Northern District of Illinois the attached Creditor’s Response to
 Notice of Final Cure Payment.
                                                                         /s/ Eric Feldman


                                      CERTIFICATE OF SERVICE
         I hereby certify that on October 5, 2018, a copy of the foregoing Notice and accompanying
 Response to Notice of Final Cure Payment was filed electronically. Notice of this filing will be sent to the
 following parties through the Court’s Electronic Case Filing System. Parties may access this filing
 through the Court’s system.

 Jenny N. Lam                                          represented by Dariusz T Wator
 4308 Elm Avenue                                                      Wator & Zac, LLC
 Brookfield, IL 60513                                                 10711 S Roberts Rd
 COOK-IL
                                                                      Palos Hills, IL 60465
 SSN / ITIN: xxx-xx-3405
                                                                      (708) 974-0000
                                                                      Fax : (708) 974-0011
                                                                      Email: bankruptcy@4legalbasics.com




 Trustee
 Tom Vaughn
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 312 294-5900
   Case 13-24420         Doc 63     Filed 10/05/18 Entered 10/05/18 17:09:55   Desc Main
                                      Document     Page 2 of 2


U.S. Trustee
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604
312-886-5785



                                                         /s/ Eric Feldman
                                                         Attorney for Movant




 Eric Feldman & Associates, P.C.
 123 W. Madison, Ste. 1650
 Chicago, IL 60602
 312-344-3529; Fax: 877-571-4228
 efeldman@efalaw.com
